Citation Nr: 9915391	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  97-31 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem,
North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION

The veteran had active service from March 1944 to May 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1997 RO rating decision that denied service 
connection for residuals of a low back injury.  The veteran 
submitted a notice of disagreement in July 1997, and the RO 
issued a statement of the case in August 1997.  The veteran 
submitted a substantive appeal in October 1997.


FINDING OF FACT

The veteran has not submitted competent (medical) evidence 
linking his present low back disability to active service.


CONCLUSION OF LAW

The claim for service connection for a low back disability is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from March 1944 to May 1946.  
He was awarded the World War II Victory Medal, the American 
Theatre Medal, and the Asiatic-Pacific Theatre Medal with 2 
Stars.  

Statements of the veteran are to the effect that his low back 
disability began from an injury to his back on July 9, 1945, 
while serving as a member of the naval ship's small boat crew 
in the invasion at Lingayen Gulf, Luzon, in the Philippines.  
The veteran states he was injured when a small boat was 
lowered into the water and, because of large swells, the boat 
lunged and the veteran was thrown against the bulkhead and he 
hit the lower part of his back.  The veteran did not report 
the injury, but he did tell his shipmates later that day what 
happened.  The veteran also stated that he continued to have 
pain in his back and that he tried to treat the symptoms 
himself.  He also stated that he sought treatment for his 
back following service in or about 1946 or 1947 from his 
family physician, Dr. Holmes, in Keene, New Hampshire.  Dr. 
Holmes is now deceased and his records are unavailable.

Service medical records show no treatment for any low back 
disability or manifestations attributable thereto.  A report 
of the veteran's examination at separation from service in 
May 1946 is negative for any back defects; the veteran 
specifically denied a history of injury.  A report of the 
veteran's examination in September 1950 for the purpose of 
reenlistment in the Naval Reserve shows a normal spine.  At 
that time the veteran, over his signature, denied bone, joint 
or other deformity, arthritis, and lameness.  He indicated 
having no other disabilities and denied history of injury.  A 
medical record at the time of separation from the Naval 
Reserve in May 1956 does not report the condition of the 
veteran's spine or back.

Private medical records show that the veteran was treated for 
low back pain in 1994, 1995, and 1996.  In 1994, he reported 
that the pain in his back radiated down to his right foot.  
An x-ray taken of the veteran's spine at that time revealed 
degenerative disc changes and osteoarthritic changes.  In 
1995, he reported that he has had chronic low back pain for 
at least two years, and reported that he may have injured his 
back 50 years ago.  An MRI done at that time showed mild 
scoliosis of the spine, convexed to the right; severely 
degenerated discs; degenerated bulging discs; and a small 
central disc herniation.  In 1996, the veteran reported 
occasional osteoarthritic pain in his hands and lower back.  
He reported using a medication he received from the VA 
hospital, which worked well.

Statements submitted from three of the veteran's shipmates in 
1996 reveal that each of them was told by the veteran when he 
came back aboard ship on January 9, 1945, that he had hurt 
his back when the boat was launched that morning.

A statement submitted from [redacted] in 1997 
reveals that Mr. [redacted] was in charge of launching the boats on 
January 9, 1945, during the invasion at Lingayen Gulf, Luzon, 
and that he saw the veteran hit the side of the boat as he 
was trying to release the davit hook.  Mr. [redacted] states that 
the veteran hurt his back in the operation and refused to 
come on board to the sick bay, and that he continued the 
invasion operation.  None of the statements above was in the 
form of an affidavit.


B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, evidence which shows that his claim is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  If he has not presented such a claim, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claim.  Murphy, 1 Vet. App. at 81.  The U.S. Court of 
Appeals for Veterans Claims has also stated that a claim must 
be accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim for service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310 
(1998); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
"In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis) ...; of incurrence or aggravation of a disease or 
injury in service (lay or medical testimony) ...; and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence)."  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

In determining whether a claim is well grounded, the 
supporting evidence is presumed to be true.  However, a 
claimant's statements will not support a finding of a well-
grounded claim where the assertions are inherently 
incredible, or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As an example of the latter, a lay person's 
opinion cannot alone provide a foundation for a well-grounded 
claim when the opinion requires expert knowledge, such as the 
medical knowledge necessary to establish a causal link 
between a service-connected disability and another post-
service disability.  In addition, a medical statement that is 
speculative will not support a well grounded claim.  Franzen 
v. Brown, 9 Vet. App. 235 (1996); Johnson v. Brown, 9 Vet. 
App. 7 (1996); Gregory v. Brown, 8 Vet. App. 563 (1996); 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

In this case, service medical records do not show treatment 
for or manifestations of a low back disability, and a medical 
report at the time of separation in 1946 shows no defects of 
the spine or back.  At the time of reenlistment in the Naval 
Reserve in September 1950, a few years after discharge from 
active duty, the veteran did not complain of low back pain or 
of back problems; in fact, he specifically denied a history 
of injury.  His medical examination at that time reflected a 
normal spine.

Post-service medical records do not indicate treatment for 
low back pain until 1994, nearly 48 years after separation 
from active service.  While the veteran reported a 
longstanding history of low back pain, none of the medical 
records dates the onset of chronic low back pain, or any 
other symptoms of a low back disability, earlier than the 
1990's.
 
The veteran states that he was a combat veteran.  He also 
asserts that his low back disability began with an injury in 
combat during the invasion at Lingayen Gulf, Luzon, in the 
Philippines.  Service documents show that he was awarded the 
World War II Victory Medal, the American Theatre Medal, and 
the Asiatic-Pacific Theatre Medal with 2 Stars.  These medals 
do not rule in or rule out combat.  The Board accepts the 
statement of Mr. [redacted] as to his observation of the veteran's 
hitting the side of the boat on January 9, 1945.  The 
veteran's injury to his back in service is accepted as 
correct under the provisions of 38 U.S.C.A. § 1154(b), in the 
absence of affirmative evidence to the contrary that is not 
found in this case.

The Board also accepts the statements of the veteran's 
shipmates as to their having been told on January 9, 1945, of 
the veteran's injury to his back.  Lay testimony, however, is 
not competent to prove medical causation and is insufficient 
to show a 10 percent or more manifestation of a disability 
within one year after military service.  Paulson v. Brown, 7 
Vet. App. 466 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Neither are the veteran's assertions that he sought 
medical treatment in 1946 or 1947 and that a long-standing 
history of low back pain had its onset in service sufficient 
to make the claim well-grounded, if there is no competent 
medical evidence of record of a nexus between his injury in 
service and his current low back disability.  In this case, 
only the first and second Caluza elements (current 
disability, and an injury in service) are met.  The Board 
finds no competent (medical) evidence linking the veteran's 
current low back disability to his injury in active service 
or to incurrence during the one-year presumptive period.  
Without such evidence, the veteran's claim for service 
connection for a low back disability is not plausible, and it 
is denied as not well grounded.


ORDER

The claim for service connection for a low back disability is 
denied as not well grounded.


		
	N. R. Robin	
	Member, Board of Veterans' Appeals

 

